Appeal by the defendant from a *702judgment of the County Court, Westchester County (Silver-man, J.), rendered May 4, 1990, convicting him of grand larceny in the fourth degree, after a nonjury trial, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, William E. Mariano is relieved as attorney for the defendant and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Alan Schneier of 115 South Corona Avenue, Valley Stream, N. Y. 11580, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order. By prior decision and order of this court, dated July 30, 1990, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Based upon this court’s independent review of the record, we conclude that an arguable issue exists which could be raised on appeal with regard to the possible inconsistency of the court’s acquittal of the defendant of the robbery charges and its conviction of him on the grand larceny charge based upon the complainant’s testimony. Accordingly, the motion of the defendant’s assigned counsel to be relieved as counsel is granted and new appellate counsel is assigned (People v Casiano, 67 NY2d 906; People v Woodham, 153 AD2d 599). Mangano, P. J., Sullivan, Balletta and Ritter, JJ., concur.